DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: in claim 1, line 8 change “( c )” to- -(b)- -; claims 8 and 14  both depend from claim 1 and are duplicates.  Should claim 14, depend from claim 9?
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,6,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison 5,595,502. Regarding claim 1, Allison discloses a coaxial cable-connector assembly, comprising: (a) a coaxial cable 10, comprising: an inner conductor 12; a dielectric layer 13 circumferentially surrounding the inner conductor; an outer conductor 11 circumferentially surrounding the dielectric layer, the outer conductor having an inner surface and an outer surface; and a jacket 14 circumferentially surrounding the outer conductor; 
(b) a coaxial connector, comprising: an inner contact 23 electrically connected with the inner conductor; an outer connector body 30 spaced apart from and circumferentially surrounding the 
Regarding claim 15, Allison discloses a method of terminating a coaxial cable with a coaxial connector, comprising: (a) providing a coaxial cable 10 comprising: an inner conductor 12; a dielectric layer 13 circumferentially surrounding the inner conductor; an outer conductor 11 circumferentially surrounding the dielectric layer, the outer conductor having an inner surface and an outer surface; and a jacket 14 circumferentially surrounding the outer conductor; (b) providing a coaxial connector comprising: an inner contact 23 electrically connected with the inner conductor; an outer connector body 30 spaced apart from and circumferentially surrounding the inner contact, the outer connector body including a first securing feature 32 on an inner surface thereof, (c) providing a rear body 51 having an annular main section 53 and a front collet 60 with forwardly-extending fingers, the fingers including a second securing feature 50; (d) sliding the rear body onto the coaxial cable so that the front collet fingers engage the outer surface of the outer conductor of the cable; and (e) sliding the coaxial connector onto the rear body and the coaxial cable such that the inner contact engages the inner conductor, the outer conductor body engages the front  collet fingers, and the first securing features engage the second securing features to maintain the outer connector body and the rear body in position on the cable. 

Regarding claim 6, the front collet fingers engage an inner surface of the outer connector body (see fig. 1). 

Allowable Subject Matter
Claims 9-13 are allowed.
Claims 3-5,7,8, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3,9,17 and 18 patentability resides, at least in part, in the assembly comprising a spring basket with rearwardly-extending fingers, the spring basket positioned radially inwardly of the outer connector body, the fingers of the spring basket engaging the inner surface of the outer conductor, in combination with the other limitations of the base claims; regarding claims 7 and 19, patentability resides, at least in part, in the assembly comprising the first and second securing features are barbs, and wherein engagement of the barbs prevents rearward movement of the rear body relative to the outer connector body, in combination with the other limitations of the base claim, regarding claims 8,14 and 20, patentability resides, at least in part, in the outer connector body includes radially inwardly-extending projections, the projections residing in gaps between the front collet fingers, in combination with the other limitations of the base claims. 

Conclusion
7,637,774,  20100190377 and 4,046,451 disclose  similar connectors with projections  and fingers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.